Citation Nr: 1339932	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO.  

Subsequently, in a June 2008 rating decision, the RO granted service connection for PTSD and assigned a rating of 30 percent effective on December 23, 2005, the date the Veteran's underlying claim of service connection was received.  

In a rating decision in April 2011, the RO increased the rating to 50 percent effective on December 23, 2005.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2010.  A copy of the hearing transcript is of record. 

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from 2011 to 2013 and a brief from the Veteran's representative dated in November 2013.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

On VA examination in December 2010, the examiner noted that the Veteran was in receipt of disability benefits from the Social Security Administration.  These records need to be obtained and associated with the claims folder.  

Subsequently in June 2011, the Veteran submitted a statement asserting that his PTSD had increased in severity and requested a reexamination.  

In November 2013, the Veteran's representative reiterated the Veteran's request for a new VA examination based on a worsening of symptoms since the last VA examination in December 2010.  

Thus, the Veteran should be afforded a contemporaneous examination to determine the current severity of his service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO then should have the Veteran scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should assign a GAF score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  

A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

